Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following an Allowance in response to the amendment filed on 1/7/2022.
Claims 1, 10 and 19 are currently amended.
Therefore, claims 1-20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant’s claims recite the additional limitations of “generating, for interaction with a user, a dashboard for electronic resolution of a claim for a payer portion of a cost of an item provided by a provider, the dashboard comprising a dashboard interface in communication with a database interface, the database interface configured to access a database comprising: user data, transaction data, payer data and provider data, wherein the user data comprises relationship data of the user with the provider and the payer, wherein the provider data comprises item data provided by the provider, item data comprising provider fees for providing the item, wherein payer data comprises rules by the payer relating to compensation for the item, wherein transaction data comprises items purchased from the provider by the user, wherein the database interface is configured to transform the stored data in one or more of the user data, provider data, payer data and transaction data into a uniform format; generating a provider interface network location and a provider network communication link configured to receive provider data from a computer system of the provider; generating a payer interface network location and a payer network communication link configured to receive payer data from a computer system of the payer; generating an activation link to the dashboard embeddable in a third-party website, wherein when the activation link is activated by the user of the third-party website, generating the 
Regarding the 35 USC 103 rejections, Klain et al. (2011/0066445) teaches an example claim payment tracking system includes a data store storing historical data regarding claim submission and payment dates. A claims processor generates a representative period of time from claim submission to payment and, using that representative period of time, calculates an expected remittance payment date for each submitted claim for a payer available for provider review and determines if a payment is before or after the expected remittance payment date for the submitted claim. The claims processor translates the determination of timely payment into a payment status message to the provider for at least one submitted claim to indicate a past due payment or a pending payment approaching the expected remittance payment date for the submitted claim. The system further includes a dashboard interface to display the expected remittance payment date for each submitted claim for a provider.  Bati et al. (2019/0104201) teaches a system receives a request for one or more content items from a client device. In response to receiving the request, the system generates multiple content requests. Each content request is sent to a different content provider of multiple content providers. At least one of the content requests is transmitted over a network to a content provider that is remote relative to the system. The system receives multiple responses, each of which is from a different content .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694